Citation Nr: 9935398	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied, in pertinent part, service 
connection for back and bilateral hip disorders.

It is noted that the appellant appeared at a hearing before a 
hearing officer at the RO on April 9, 1998, and at a hearing 
before the undersigned Member of the Board on September 17, 
1999, at which time she testified with respect to the claims 
now at issue before the Board.  Transcripts of both hearings 
have been associated with the record on appeal.

On the occasion of the September 17, 1999 hearing, the 
appellant withdrew from appellate status, claims seeking 
entitlement to service connection for bilateral ankle and 
knee disorders, bilateral shin splints and tinnitus.  


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a back disorder or bilateral hip 
disorder, which began during active duty or is otherwise 
casually or etiologically related to service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claims for service connection for back and bilateral hip 
disorders are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for back and 
bilateral hip disorders are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that she is entitled to 
service connection for back and bilateral hip disorders.  She 
asserts that hardships during pregnancy and a difficult 
childbirth during active duty were causative of back and hip 
problems.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

Review of the service medical records reflects no complaints, 
findings or diagnoses indicative of the presence of back or 
hip disorders.  The records do document that in April 1988, 
the veteran gave birth to a child, via assisted breech 
delivery with forceps.  There is no medical indication that 
injury to the back or to either hip occurred as a result of 
this pregnancy and delivery.  The service medical records 
indicate that the veteran was placed on profile restricting 
her physical training due to asthma, but that there were no 
lifting limitations or any indication that she was restricted 
for orthopedic reasons.  

The earliest medical evidence showing complaints of back and 
hip problems comes from the report from the October 1997 VA 
examination, which gave a history of musculoskeletal 
complaints involving the lower back and both hips.  Upon 
physical examination, there were no bone or joint 
abnormalities noted.  There was no malalignment of the axial 
skeletal.  Forward bending of the lumbar spine was 62 degrees 
and backward extension was 30 degrees.  Lateral flexion was 
30 degrees bilaterally, and rotation was 40 degrees 
bilaterally.  Hip flexion was 120 degrees bilaterally.  
Straight leg raising was 80 degrees on the on the left and 85 
degrees on the right.  Hip abduction was 60 degrees on the 
left and 35 degrees on the right.  Patrick's test was 
negative on the right, but positive on the left.  There was a 
mild tenderness upon applying digital pressure to both 
trochanters, which the examiner noted might signify 
trochanteric bursitis of some sort.  There was an absent 
right ankle jerk and the possibility of mild disk disease at 
L5-S1 was raised due to this finding.  X-ray studies of the 
back and hips were negative.  In summary, there was no 
evidence of inflammatory or deforming arthritis of the 
appendicular skeleton.  The nervous system was within normal 
limits except for the absent ankle jerk on the right, of 
questionable significance.  The diagnoses rendered included 
low back pain syndrome, history of, with some findings 
suggesting a right L5-S1 motor neuropathy, but negative X-ray 
study of lumbar spine.  Also diagnosed was bilateral hip 
arthralgia, with some evidence of trochanteral bursitis, but 
with negative X-ray study.  

The remainder of the medical evidence of record refers to 
medical problems other than hip or back complaints.  

At the time of a hearing before a hearing officer at the RO 
in April 1998, the veteran testified that she had to carry 60 
pound rucksacks on her back in service.  She also testified 
that she had back pains during a difficult labor in service, 
when she delivered her child by breech, and noted that she 
received a spinal block injection during this labor.  She 
further noted that since the delivery, she has had problems 
with her back and hips.  

On the occasion of a hearing held before the undersigned 
Member of the Board in September 1999, the veteran again 
asserted her belief that her back and hip condition are 
somehow related to the breech birth delivery.  She also 
testified that while she was pregnant, she was made to train 
in the field, and carry a heavy backpack and sleep on the 
ground. 

Upon review of the evidence, the Board finds that claims for 
service connection for back and hip disorders are not well 
grounded.  There is no evidence of back or hip problems 
inservice.  Nor is there any competent medical evidence of 
record that would establish that any current disabilities of 
the back and hips are causally related to service, including 
any injuries sustained in service or complaints treated in 
service, to include the breech birth delivery; nor is there 
any competent evidence of arthritis of the lumbar spine or 
hips, which is shown to have been manifested to a compensable 
degree within one year of her discharge from service.

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the second requirement for well groundedness 
under Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between any current low back 
disorder or hip disorder and service.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for back and 
bilateral hip disorders, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present well grounded claims for service 
connection for the claimed disorders, VA has no duty to 
assist her in the development of facts pertaining to the 
claims. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which she should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.



ORDER

The claims for service connection for back and bilateral hip 
disorders are denied as not well grounded.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

